DETAILED ACTION
This office action is in response to Applicant’s communication of 11/7/2019. Claims 1-20 are pending and have been examined.  The rejections are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claims 1, 11 and 18 recites the phrase “A computer-readable medium” which renders the claims indefinite. The terms “A computer-readable medium” can be transitory or non-transitory and is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not disclose if “A computer-readable medium” is 
Dependent claims 2-10, 12-17, 19 and 20 are rejected based on similar reasoning and also by way of dependency on a rejected claim.

Claim 2 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 2, line 3, recites “wherein some or each of the network of nodes stores a local copy” (emphasis added).  It is unclear what constitutes the term “some” and, as such, the metes and bounds of this limitation, particularly the emphasized portion, are unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1, 11 and 18 are directed to a [non-transitory] computer readable medium executed on a machine; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to transfer ownership of a commodity through a series of transactions, which is a fundamental economic 
	The following italicized limitation steps set forth the abstract idea of a series of steps to transfer ownership of a commodity through a series of transactions.
Claim 1, (Claim 11 is similar and analyzed in the same manner):
[1] “access a notification of an agreement between a first party and a second party ……, wherein the agreement relates to a first value to be provided from the second party to the first party and the first party is to provide the second party with an amount equal to the first value plus a second value;”
[2] “determine, based on the first value and the second value, one or more parameters of a transfer of a commodity token that tokenizes a commodity to back the agreement, wherein the transfer of the commodity token represents a change in ownership of the commodity and is recorded ……;”
[3] “set, based on the one or more parameters, one or more instructions …… to …… execute the transfer of the tokenized commodity between the first party, the second party, and the one or more brokers …… to provide proof of the transfer of the commodity between the first party, the second party, and the one or more brokers to back the agreement; and”
[4] “transmit the one or more instructions ……”  	

Claim 18 (which narrows and defines the transfer of commodity steps):
receive, from one or more brokers and the second party, respective first …… transactions that document a first vehicle transaction from the one or more brokers to the second party;” 
[2] “validate the respective first …… transactions, execute a first transfer of a vehicle token from the one or more brokers to the second party, and record the first transfer ……;”
[3] “receive, from the second party and the first party, respective second …… transactions that document a second vehicle transaction from the second party to the first party;”
[4] “validate the respective second …… transactions, execute a second transfer of the vehicle token from the one or more brokers to the second party, and record the second transfer ……;” [5] “receive, from the second party and the first party, respective third …… transactions that document an authorization made by the first party for the second party to transact the vehicle on behalf of the first party; and”
[6] “validate the respective third …… transactions, execute a third transfer of the vehicle token from the first party to the second party, and record the third transfer ……, 431107.002US1PATENT wherein the recorded first transfer, the recorded second transfer, and the recorded third transfer …… provides …… proof of ownership of the vehicle during the multipart transaction.”

	Furthermore, the limitation steps ([1] and [2]) of Claims 1 and 11 and the limitation steps ([1] through [6]) of the above cited steps cover limitations that can be evaluated in the human mind to include mental observations and evaluations and executed through the manual use of pen and paper. These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore Certain Methods of Organizing Human Activity as well as mental steps that fall under the Mental Processes grouping but for the recitation of generic computer 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. processors with memory suitably programmed, and known technology applied via the generic computers to perform the claimed. The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed to perform the generic computer functions via a particular technological environment) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering, storing, retrieving and transmitting, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, e.g. through the use of smart contracts which are merely self-executing code applied on blockchain technology, see MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Applicant has merely applied said abstract concept in a particular technological environment in a generalized manner. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
	For instance, in the process of claims 1 and 11, the italicized steps of: “access a notification of an agreement between a first party and a second party ……, wherein the agreement relates to a first value to be provided from the second party to the first party and the first party is to provide the second party with an amount equal to the first value plus a second value;”, “determine, based on the first value and the second value, one or more parameters of a transfer of a commodity token that tokenizes a commodity to back the agreement, wherein the transfer of the commodity token represents a change in ownership of the commodity and is recorded ……;” and “set, based on the one or more parameters, one or more instructions …… to …… execute the transfer of the tokenized commodity between the first party, the second party, and the one or more brokers …… to provide proof “ and claim 18 “receive, from one or more brokers and the second party, respective first …… transactions that document a first vehicle transaction from the one or more brokers to the second party;”, “validate the respective first …… transactions, execute a first transfer of a vehicle token from the one or more brokers to the second party, and record the first transfer ……;”, “receive, from the second party and the first party, respective second …… transactions that document a second vehicle transaction from the second party to the first party;”, “validate the respective second …… transactions, execute a second transfer of the vehicle token from the one or more brokers to the second party, and record the second transfer ……;”, “receive, from the second party and the first party, respective third …… transactions that document an authorization made by the first party for the second party to transact the vehicle on behalf of the first party; and” and “validate the respective third …… transactions, execute a third transfer of the vehicle token from the first party to the second party, and record the third transfer ……, 431107.002US1PATENT wherein the recorded first transfer, the recorded second transfer, and the recorded third transfer …… provides …… proof of ownership of the vehicle during the multipart transaction.” are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, the insignificant extra-solution activity claimed such as the receiving, storing, programming and sending of information is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). 
Dependent claims 2-10, 12-17, 19 and 20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2 and 12 merely describe a node(s) containing a copy of a blockchain ledger which is claimed at a very high level of generality such that it is merely describing the known technological environment with nothing more. Claims 3, 4, 6, 13, 14 and 16 merely describe the various transactions between partied via the computing technology and environment on which this abstract concept is applied. The “smart contract” is merely self-executing instruction programmed within the blockchain technology to execute the transfer and validation of the transactions.  This does not transform the abstract idea into something concrete.  Claims 5, 7, 8, 15, 17, 19 and 20 merely recite definitions and narrowing of the abstract idea and introduce the wording “atomic” which merely, as disclosed in the specification, means “may refer to performing an operation with at least one other operation such that either both are executed to completion or none of them are executed to completion.”  As such, merely performing an operation or step based on the completion or non-execution of an agreement or 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series steps to transfer ownership of a commodity through a series of transactions further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to transfer ownership of a commodity through a series of transactions) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to transfer ownership of a commodity through a series of transactions) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.


Claims 1 -20
35 USC 101 requires that in order to be patentable the invention must be a ‘new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof’.
	Claims 1, 11 and 18 recite in the preamble "A computer-readable medium that stores instruction…when executed by a processor,…”. The computer readable medium is broadly interpreted to include intangible transitory computer readable media. Intangible transitory media are not eligible for patents under 35 U.S.C. 101.
Dependent claims 2-10, 12-17, 19 and 20 do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        12/31/2021